Citation Nr: 0601606	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  04-31 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a rating in excess of ten percent for a right 
knee disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO continued a 10 percent disability 
rating for a right knee disability.  The veteran perfected an 
appeal of the assigned rating.

In April 2005, the veteran testified at a videohearing, with 
the undersigned presiding.  A copy of the transcript of the 
hearing has been associated with the veteran's claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Review of the record 
notes that the veteran was not provided with VCAA notice with 
respect to his claim for an increased rating for his right 
knee.  Such must be provided upon remand.

In addition, the March 2004 VA examination noted complaints 
of pain, occasional swelling and mild giving away 
posteriorly.  On examination, the veteran's right knee 
hyperextended to minus 5 degrees, and he could flex with 
prompting to 135 degrees, with mild pain initially, becoming 
more moderate pain at endpoint and crepitus and grinding 
through range of motion on extension and flexion.  The 
examiner diagnosed the veteran's symptoms as painful 
hyperextension and full flexion with significant pain, 
crepitus and grinding.  It is not clear from the report of 
the examination, however, whether or to what extent the range 
of motion is limited due to pain.  For this reason the Board 
finds that an additional examination is needed.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  In this 
regard the veteran was receiving treatment for other 
conditions at the VA outpatient clinic in Togus, with last 
records in the file being dated in May 2003.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is completed 
with respect to the claim for an 
increased rating for the veteran's right 
knee condition.  

2.  The RO should obtain VA treatment 
records from the outpatient clinic in 
Togus from May 2003 to the present.  

3.  After the above has been completed to 
the extent possible, the veteran should 
be afforded a VA orthopedic examination 
to determine the nature and severity of 
the symptoms of the veteran's right knee 
disorder.  The claims file and a copy of 
this remand must be made available to and 
be reviewed by the VA examiner.  The 
examination should include any tests or 
studies that are deemed necessary for an 
accurate assessment.  

The examiner should conduct a thorough 
orthopedic examination of the right knee 
and provide a diagnosis of any pathology 
found.  In examining the right knee, the 
examiner should document any limitation 
of motion, including any limitation of 
motion due to pain, expressed in terms of 
full extension being zero degrees.  
Specifically, the examiner should 
determine whether the veteran is unable 
to fully extend or flex the right knee 
due to pain and, if so, document the 
actual limitation of extension and 
flexion due to pain.  The examiner should 
also describe any subluxation or 
instability, crepitance, or locking.  

The examiner should also be asked to 
evaluate any functional loss due to pain, 
weakness, or fatigability, and to 
document all objective evidence of those 
symptoms, including muscle atrophy.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use, 
and the frequency and duration of 
exacerbations of symptoms.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

